Title: To Thomas Jefferson from Le Mau de L’Ecossay, 27 October 1787
From: L’Ecossay, Le Mau de
To: Jefferson, Thomas



Monsieur
A Arnas prèz villefranche En Beaujolois Le 27 8bre. 1787

J’ai Reçü par M. de Laye Les trois volumes du cultivateur americain que vous avéz Eü La bonté de m’Envoyér, j’ai Resté si Longtems à vous en faire mes Remerciments, parceque j’étois bien aise de connoitre L’ouvrage pretieux que je tiens de vos liberalités; que d’obligations je vous ai, Monsieur, je ne connoissois qu’un Homme aimable et instruis de votre pais aulieu qu’aujourdhuy j’en connois mille. Vous etes faits pour nous donner des Loix puisque vous nous Retracés Les hommes du Siecle D’or, c’est ches vous aujourd’huy qu’il faut aller s’instruire de L’agriculture. Pourquoy etes vous si éloignés de moy, je me ferois un devoir de prendre de vos Leçons, vous avés un sol qui vaut Les mines de votre continent meridional. Comment, votre grain vous Rend trente pour un et Les meilleurs de nos fonds que L’on couvre d’angrais ne nous Rendent au plus que vingt. Ah, Monsieur, votre terre est La terre promise, c’est à votre humanité, à La douceur de vos mœurs et à La bonté de votre gouvernement que vous devés cette faveur; est il possible que dans un pais que nous Regardions comme un desert, L’on y trouve des hommes faits pour donnér des Loix  à L’univers après luy avoir appris à pensér; que je m’estimerois heureux d’existér dans un aussi bon pais, je serois un homme au lieu que je ne suis qu’un Esclave.
J’étois tres flatté que Madame de Laye m’eut procuré L’avantage de faire votre connoissance, mais aujourdhuy que je connois votre Respectable famille (je puis parler ainsi d’après La Lecture de votre ouvrage), je m’en orgueillis et vous demande votre protection pour un neveu que j’envoye bientot dans vos isles ou sa malheureuse famille à cherchée un asile; puissent ils un jour vous Retrouver dans votre paradis terestre et Reclamér pour Eux Les bontés que vous avés aujourdhuy pour leur oncle.
J’ai L’honneur D’etre avec Les sentiments de La plus’ vive Reconnoissance et de La Respectueuse consideration avec Lesquels je serai toute ma vie Monsieur Votre tres humble Et tres obeissant serviteur,

Le Mau de L’EcossayPrieur Darnas


Monsieur et Madame de Laye me chargent de vous presenter leurs hommages. Monsieur nous a flatté d’avoir Le Bonheur de vous voir cet hiver.

